Citation Nr: 1018155	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-04 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a disorder of the cervical spine claimed as 
muscle spasms of the neck and shoulder blade.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for right ear hearing 
loss.

5.  Entitlement to service connection for a disability 
claimed as painful joints.

6.  Entitlement to service connection for a psychiatric 
disability, to include anxiety disorder and depressive 
disorder.




REPRESENTATION

Veteran represented by:	Darla J. Lilley, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to 
December 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which, in part, denied service 
connection for a low back disability, headaches, depressive 
disorder, right ear hearing loss, and painful joints; 
continued a previous denial of service connection for 
bleeding gums; and declined to reopen the Veteran's claims of 
entitlement to service connection for muscle spasms of the 
neck and shoulder blade.

In January 2009, the Board, in part, remanded the above-noted 
issues to the Appeals Management Center (AMC)/RO for further 
evidentiary development, including additional notice, 
clarification of the nature of the painful joints claim, 
updated VA treatment records, and new VA neurological, spine, 
psychiatric, and audiological examinations.  The Board is 
obligated by law to ensure that the AMC/RO complies with its 
directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

In March 2009, the AMC sent the Veteran a letter explaining 
what constitutes new and material evidence, as set forth in 
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  Additionally, 
the March 2009 letter asked the Veteran to clarify the nature 
of his disability claimed as "painful joints."  The Veteran 
did not respond to this letter with any clarification of his 
claimed disability.  The AMC also obtained updated VA 
treatment records through March 2009.  Finally, the Veteran 
was afforded neurological/spine and audiological examinations 
in July 2009.  Accordingly, all remand instructions issued by 
the Board for the issues of a neck and shoulder disability, a 
low back disability, headaches, right ear hearing loss, and 
painful joints have been complied with and these matters are 
once again before the Board.

However, with regard to the Veteran's claim of entitlement to 
service connection for a psychiatric disability, the Board 
finds that the AMC has not complied fully with the 
January 2009 remand directives, as discussed more fully 
below.  As such, this matter must be remanded yet again.  See 
Stegall, supra.

To establish jurisdiction over the issue of entitlement to 
service connection for a neck and shoulder disability, the 
Board must first consider whether new and material evidence 
has been submitted to reopen the claim.  See 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009).  The Board must proceed in 
this fashion regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  
As discussed fully under the analysis section, new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a neck and shoulder 
disability.

The issue of entitlement to service connection for a 
psychiatric disability, to include anxiety disorder and 
depressive disorder, is addressed in the REMAND portion of 
the decision below and is REMANDED to the VA RO in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The Board denied the Veteran's original claim of 
entitlement to service connection for muscle spasms of the 
neck and shoulder blades in April 2002, on the basis that the 
evidence did not show that the Veteran had a current neck or 
shoulder disability.

2.  Evidence submitted subsequent to the Board's April 2002 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled raises a 
reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence is against a finding 
that a neck and shoulder disability is the result of a 
disease or injury in active duty service.

4.  The preponderance of the evidence is against a finding 
that a low back disability is the result of a disease or 
injury in active duty service.

5.  The preponderance of the evidence is against a finding 
that headaches are the result of a disease or injury in 
active duty service.

6.  The preponderance of the evidence is against a finding 
that right ear hearing loss is the result of a disease or 
injury in active duty service.

7.  The preponderance of the evidence is against a finding 
that painful joints are the result of a disease or injury in 
active duty service.


CONCLUSIONS OF LAW

1.  The Board's April 2002 decision denying the Veteran's 
claim of entitlement to service connection for muscle spasms 
of the neck and shoulder blades is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 20.1100, 
20.1104 (2009).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for a 
neck and shoulder disability has been submitted.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

3.  A neck and shoulder disability was not incurred in or 
aggravated by active military service, and arthritis may not 
be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).

4.  A low back disability was not incurred in or aggravated 
by active military service, and arthritis may not be presumed 
to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).

5.  Headaches were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

6.  Right ear hearing loss was not incurred in or aggravated 
by active military service, and sensorineural hearing loss 
may not be presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).

7.  Painful joints were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his 
previously denied claim for service connection for muscle 
spasms of the neck and shoulder blades, this application, and 
only this application, has been granted, as discussed below.  
As such, the Board finds that any error related to the VCAA 
solely with regards to the Veteran's application to reopen is 
moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claims of entitlement to 
service connection for a neck and shoulder disability, a low 
back disability, headaches, right ear hearing loss, and 
painful joints, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to the initial adjudication of 
the Veteran's claim, a letter dated in November 2003 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio at 187.

Additionally, a letter dated in March 2009 informed the 
Veteran of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when there is 
(1) evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

The record indicates that the Veteran underwent VA 
audiological and neurological/spine examinations in 
July 2009, and the results from those examinations have been 
included in the claims file for review.  Each examination 
involved a review of the claims file, a thorough physical 
examination of the Veteran, and an opinion that was supported 
by sufficient rationale.  Therefore, the Board finds that the 
July 2009 examinations are adequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming 
that a medical opinion is adequate if it provides sufficient 
detail so that the Board can perform a fully informed 
evaluation of the claim).  Given the foregoing, the Board 
finds that the VA has substantially complied with the duty to 
obtain the requisite medical information necessary to make a 
decision on the Veteran's claims of entitlement to service 
connection for a neck and shoulder disability, a low back 
disability, headaches, right ear hearing loss, and painful 
joints.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield, supra.

II. Merits of the Claims

A. New and Material Evidence

The initial issue before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for muscle spasms of the neck and shoulders.  
After a review of the evidence of record, the Board finds 
that new and material evidence has been submitted.

Where service connection for a disability has been denied in 
a final decision, a subsequent claim for service connection 
for that disability may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  As noted above, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  See Barnett, supra.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran has previously sought service connection for 
muscle spasms of the neck and shoulder blades.  Specifically, 
the Veteran was denied service connection for muscle spasms 
of the neck and shoulder blades in an April 2002 Board 
decision.  The basis for the April 2002 denial was that the 
Veteran had not provided sufficient evidence of a current 
neck or shoulder disability.  At the time of this denial, the 
service treatment records, statements and hearing testimony 
from the Veteran, private and VA treatment records, and a 
February 2000 VA examination were considered.  The April 2002 
Board decision is the last final denial of this claim.

The new evidence submitted since the April 2002 denial 
consists of additional statements from the Veteran, a 
July 2009 VA examination, and updated VA and private 
treatment records.

Notably, the July 2009 VA examiner concluded that the Veteran 
has degenerative joint disease of the cervical spine, thus 
establishing the existence of a current disability, which 
clearly related to the reason for the previous denial.  The 
Board finds that this diagnosis of a neck disability 
satisfies the low threshold requirement for new and material 
evidence.  As such, the claim is reopened.

B. Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  
However, that an injury or disease occurred in service is not 
enough; there must also be a chronic disability resulting 
from that injury or disease.  If there is no showing of the 
chronic disability during service, then a showing of 
continuous symptoms after service is required to support a 
finding of chronicity.  See 38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2009).

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and certain diseases, such as 
sensorineural hearing loss and arthritis, become manifest to 
a degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2009).

Initially, the Board notes that there is no indication that 
the Veteran was treated for or diagnosed with arthritis of 
the cervical or lumbar spine or right ear hearing loss within 
a year of service so as to support a grant of service 
connection on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2009).  As such, the Veteran is not afforded the 
presumption of service connection for a neck and shoulder 
disability, a low back disability, or right ear hearing loss.  
See 38 C.F.R. § 3.307 (2009).

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran is not precluded 
from establishing service connection for diseases not subject 
to presumptive service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Thus, the Board will proceed with a decision on the 
issues of a neck and shoulder disability, a low back 
disability, and right ear hearing loss based on the holding 
in Combee.

Neck and Shoulder Disability

The Veteran claims that he has a neck and shoulder disability 
as a result of his active military service.  Specifically, he 
claims that he was treated multiple times in service for 
muscle spasms and pain in the neck and shoulder blades, and 
that his current cervical spine disability is the result of 
those injuries.  Thus, he believes service connection is 
warranted.

In July 2009, a VA examiner diagnosed the Veteran with mild 
to moderate degenerative disc disease of the cervical spine.  
Thus, the first element of Hickson is met.

A review of the Veteran's service treatment records reflects 
that he was treated for neck and shoulder pain multiple times 
while on active duty.  Additionally, he was diagnosed with 
muscle spasms in the neck and upper trapezius.  As such, the 
second element of Hickson is met.

Although an in-service injury and a current disability have 
been established, as noted above, this is not sufficient to 
warrant service connection.  There still must be competent 
medical evidence of a nexus between the Veteran's in-service 
neck and shoulder injuries and his current cervical spine 
disability.  See Hickson, supra.

An August 15, 2003, VA outpatient treatment record noted the 
Veteran's complaints of shoulder/upper back pain that had 
been present for "a while."  The objective examination 
noted pain across the lower neck and upper scapula areas 
bilaterally.  The diagnosis was upper back and shoulder pain 
for which he was prescribed Flexeril.  No underlying 
pathology was noted.  On February 3, 2004, he complained of 
pain in the left shoulder and neck areas, as well as over the 
left upper back, with tingling, numbness and occasional loss 
of strength in the left arm.  A diagnosis of questionable 
arthritis was made.

The Veteran underwent a VA examination in July 2009.  The 
examiner reviewed the Veteran's claims file, including his 
in-service treatment for neck pain.  She noted the Veteran's 
complaints of neck pain and post-service history of surgery 
on his neck.  She diagnosed the Veteran with mild to moderate 
degenerative joint disease of the cervical spine.  The 
examiner concluded that the Veteran's current neck disability 
is not related to his service because he did not have a neck 
disability upon separation and there was no treatment for 
such a disability until 2004, approximately 5 years after his 
retirement from service.

In this case, the only evidence which purports to relate the 
Veteran's degenerative disc disease of the cervical spine to 
his military service consists of the statements of the 
Veteran and his representative.  However, it is now well 
established that laypersons, such as the Veteran and his 
representative, without medical training are not competent to 
relate those symptoms to a specific etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (2009) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  While the Veteran can 
describe what he experiences, he is not able to provide 
competent evidence as to the etiology of his neck disability.  
His assertions are accorded less weight than the competent 
medical evidence, the July 2009 VA examiner's opinion, that 
is against his claim.  Competent evidence linking the 
Veteran's disability to service is lacking in this case.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
referenced above, relating to chronicity and continuity of 
symptomatology.  However, there is no competent medical 
evidence that the Veteran was treated for a neck or shoulder 
disability until approximately four years after separation 
from service, nor does he assert such.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was 
proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised).  Further, the 
Veteran provided no lay evidence of continuous symptomatology 
of a neck or shoulder disability, to include any statements 
from friends or family who knew him at the time of his 
separation from service.  In short, the medical nexus element 
of Hickson cannot be met via continuity of symptomatology.

As explained above, the competent medical evidence of record 
does not demonstrate that there is a relationship between the 
Veteran's active duty service and his current degenerative 
joint disease of the cervical spine.  Although the Board 
notes the Veteran's current disability and in-service 
treatment for neck and shoulder pain, without evidence of a 
medical nexus, service connection cannot be granted on a 
direct basis.

There is also no basis in the record to award service 
connection on a presumptive basis, since degenerative changes 
were not present to a compensable degree within one year of 
the Veteran's discharge.  In fact, as noted above, they were 
not present until, at the earliest, 2003, some four years 
after his release from duty.

Accordingly, the Board finds that the claim of entitlement to 
service connection for a disorder of the cervical spine 
claimed as muscle spasms of the neck and shoulder blade must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); see also 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



Low Back Disability

The Veteran claims that he has low back disability as a 
result of his active military service.  Specifically, he 
claims that he was treated in service for muscle spasms and 
pain in the low back, and that his current lumbar spine 
disability is the result of those injuries.  Thus, he 
believes service connection is warranted.

In July 2009, a VA examiner diagnosed the Veteran with mild 
degenerative disc disease of the lumbar spine.  Thus, the 
first element of Hickson is met.

A review of the Veteran's service treatment records reflects 
that he was treated for lower lumbar pain while in service.  
Additionally, he was diagnosed with low back muscle spasms 
and strain.  As such, the second element of Hickson is met.

Although an in-service low back injury and a current 
disability have been established, as noted above, this is not 
sufficient to warrant service connection.  There still must 
be competent medical evidence of a nexus between the 
Veteran's in-service low back complaints and his current 
lumbar spine disability.  See Hickson, supra.

Numerous VA outpatient treatment records developed between 
2000 and 2009 do not show the development of low back pain 
until approximately 2005, some six years after his release 
from active duty.

The Veteran underwent a VA examination in July 2009.  The 
examiner reviewed the Veteran's claims file, including his 
in-service treatment for low back pain.  She noted the 
Veteran's complaints of low back pain and post-service use of 
morphine for pain relief.  She diagnosed the Veteran with 
mild degenerative joint disease of the lumbar spine.  The 
examiner concluded that the Veteran's current low back 
disability is not related to his service because he did not 
have a low back disability upon discharge and there was no 
treatment for such a disability until 2005, approximately 
6 years after his separation from service.

In this case, the only evidence which purports to relate the 
Veteran's degenerative joint disease of the lumbar spine to 
his military service consists of the statements of the 
Veteran and his representative.  However, it is now well 
established that laypersons, such as the Veteran and his 
representative, without medical training are not competent to 
relate those symptoms to a specific etiology.  See Espiritu, 
supra; see also 38 C.F.R. § 3.159 (a)(1) (2009) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  While the 
Veteran can describe what he experiences, he is not able to 
provide competent evidence as to the etiology of his low back 
disability.  His assertions are accorded less weight than the 
competent medical evidence, the July 2009 VA examiner's 
opinion, that is against his claim.  Competent evidence 
linking the Veteran's disability to service is lacking in 
this case.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
referenced above, relating to chronicity and continuity of 
symptomatology.  However, there is no competent medical 
evidence that the Veteran was treated for a low back 
disability until approximately 6 years after separation from 
service, nor does he assert such.  See Maxson, supra (noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised).  Further, the 
Veteran provided no lay evidence of continuous symptomatology 
of a low back disability, to include any statements from 
friends or family who knew him at the time of his separation 
from service.  In short, the medical nexus element of Hickson 
cannot be met via continuity of symptomatology.

As explained above, the competent medical evidence of record 
does not demonstrate that there is a relationship between the 
Veteran's active duty service and his current degenerative 
joint disease of the lumbar spine.  Although the Board notes 
the Veteran's current disability and in-service treatment for 
low back pain, without evidence of a medical nexus, service 
connection cannot be granted on a direct basis.

There is also no reason to award service connection on a 
presumptive basis.  There is no evidence of record which 
establishes that degenerative changes in the low back were 
present to a compensable degree within one year of his 
separation from duty.  Therefore, service connection pursuant 
to the provisions of 38 C.F.R. § 3.309 is not warranted.

Accordingly, the Board finds that the claim of entitlement to 
service connection for a low back disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); see also Ortiz, supra.

Headaches

The Veteran claims that he has headaches as a result of his 
active military service.  Specifically, he claims that he was 
treated in service for headaches, and that his current 
headache disorder is the result of his in-service headaches.  
Thus, he believes service connection is warranted.

In July 2009, a VA examiner diagnosed the Veteran with 
headaches.  Thus, the first element of Hickson is met.

A review of the Veteran's service treatment records reflects 
that he was treated for headaches while in service and that 
he indicated on his retirement report of medical history form 
that he had a history of frequent/severe headaches.  As such, 
the second element of Hickson is met.

Although an in-service injury and a current disability have 
been established, as noted above, this is not sufficient to 
warrant service connection.  There still must be competent 
medical evidence of a nexus between the Veteran's in-service 
complaints of headaches and his current headaches.  See 
Hickson, supra.

The Veteran underwent a VA examination in July 2009.  The 
examiner reviewed the Veteran's claims file, including his 
in-service treatment for headaches.  She noted the Veteran's 
complaints of post-service headaches beginning in 2008.  She 
diagnosed the Veteran with headaches.  The examiner concluded 
that the Veteran's current headaches are not related to his 
service because he did not complain of severe headaches after 
service until 2008, approximately 9 years after his 
retirement from military service.

In this case, the only evidence which purports to relate the 
Veteran's current headaches to his military service consists 
of the statements of the Veteran and his representative.  
However, it is now well established that laypersons, such as 
the Veteran and his representative, without medical training 
are not competent to relate those symptoms to a specific 
etiology.  See Espiritu, supra; see also 38 C.F.R. § 3.159 
(a)(1) (2009) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  While the Veteran can describe 
what he experiences, he is not able to provide competent 
evidence as to the etiology of his headaches.  His assertions 
are accorded less weight than the competent medical evidence, 
the July 2009 VA examiner's opinion, that is against his 
claim.  Competent evidence linking the Veteran's disability 
to service is lacking in this case.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
referenced above, relating to chronicity and continuity of 
symptomatology.  However, there is no competent medical 
evidence that the Veteran was treated for headaches until 
approximately 9 years after separation from service, nor does 
he assert such.  See Maxson, supra (noting that it was proper 
to consider the veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised).  Further, the Veteran provided 
no lay evidence of continuous symptomatology of headaches, to 
include any statements from friends or family who knew him at 
the time of his separation from service.  In short, the 
medical nexus element of Hickson cannot be met via continuity 
of symptomatology.

As explained above, the competent medical evidence of record 
does not demonstrate that there is a relationship between the 
Veteran's active duty service and his current headaches.  
Although the Board notes the Veteran's current disability and 
in-service treatment for headaches, without evidence of a 
medical nexus, service connection cannot be granted.

Accordingly, the Board finds that the claim of entitlement to 
service connection for headaches must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); see also Ortiz, supra.

Right Ear Hearing Loss

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2009).

A review of the medical evidence of record does not show the 
Veteran has a current hearing loss disability in his right 
ear for VA purposes.  Specifically, the evidence of record 
includes two VA examinations with puretone threshold 
audiograms.  Neither audiogram showed an auditory threshold 
of 40 dB or higher at any of the above-referenced 
frequencies, nor did either show auditory thresholds of 26 dB 
or greater for at least three frequencies.  Additionally, 
only the July 2009 examination reported a Maryland CBC Test 
score for the right ear.  The reported score of 96 percent 
does not meet the VA definition of a hearing loss disability 
either.  There is no evidence in the VA examinations showing 
a right ear hearing loss for VA purposes, nor is there any 
other medical evidence of record showing such a hearing loss 
disability.  Without evidence showing a current disability, 
service connection for right ear hearing loss cannot be 
granted.  See Hickson, supra.

Accordingly, the Board finds that the claim of entitlement to 
service connection for right ear hearing loss must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); see also Ortiz, supra.

Painful Joints

The January 2009 Board remand directed the AMC to contact the 
Veteran to determine what specific disability he was claiming 
as "painful joints."  However, the Veteran failed to 
respond to the AMC's March 2009 letter requesting this 
information.  The duty to assist is not always a one-way 
street.  If the Veteran wants help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in developing his claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the 
Veteran has not identified a specific disability for which he 
is seeking service connection, service connection cannot be 
granted.

Additionally, the Board reviewed the Veteran's entire claims 
file and treatment records.  The record is completely 
negative for a specific diagnosis relating to the joints 
other than those for which he has already been granted or 
denied service connection (bilateral knees, left ankle, 
cervical spine and shoulders, and lumbar spine).  The Board 
notes that the Veteran's complaints of pain alone, without a 
diagnosed or identifiable underlying malady or diagnosis, 
does not constitute a disability for which service connection 
may be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 
282 (1999), dismissed in part, vacated in part, remanded in 
part sub nom. Sanchez- Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  In order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  In the 
absence of a diagnosed joint disability, service connection 
for painful joints may not be granted.  See also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Accordingly, the Board finds that the claim of entitlement to 
service connection for painful joints must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); see also Ortiz, supra.


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for a disorder of the cervical 
spine claimed as muscle spasms of the neck and shoulder 
blade, the Veteran's claim is reopened.  To this extent, and 
to this extent only, the appeal is granted.

Entitlement to service connection for a disorder of the 
cervical spine claimed as muscle spasms of the neck and 
shoulder blade is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for a disability claimed as 
painful joints is denied.


REMAND

The Board is cognizant of the fact that the Veteran's case 
has been in adjudicative status since 2005, and that it has 
been remanded in the past.  Consequently, the Board wishes to 
assure the Veteran that it would not be remanding this issue 
again unless it was essential for a full and fair 
adjudication of his claim.

The Veteran claims that his psychiatric disability, to 
include anxiety disorder and depressive disorder, is the 
result of his active military service and/or his service-
connected disabilities.

In the January 2009 Board remand, the AMC was ordered to 
provide the Veteran with a new VA psychiatric examination.  
Specifically, the Board directed the examiner to opine on 
whether the Veteran's current psychiatric disability 
manifested during active service and whether it was caused or 
aggravated by his service-connected disabilities.  The 
Veteran was provided with a new VA psychiatric examination in 
July 2009.  The July 2009 examiner concluded that the 
Veteran's psychiatric disability was not manifested during 
active service.  However, she failed to provide an opinion on 
whether it was caused or aggravated by his service-connected 
disabilities, stating that it would be mere speculation to 
draw such a conclusion.  In light of the examiner's failure 
to answer the second question of etiology, the Board finds 
that the July 2009 examination is not adequate to render a 
decision on entitlement to service connection for a 
psychiatric disability, to include anxiety disorder and 
depressive disorder.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  Specifically, a new opinion must state 
whether the Veteran's service-connected disabilities caused 
or aggravated his psychiatric disability.  As such, this 
issue must be remanded in order to comply with all of the VA 
examination instructions laid out in the January 2009 Board 
remand.  See Stegall, supra.

Additionally, as this issue is being remanded, the Board will 
take the opportunity to obtain any VA psychiatric treatment 
records not yet associated with the claims file.

Accordingly, the claim is REMANDED for the following actions:

1.  Copies of VA psychiatric treatment 
records from the Birmingham VA Medical 
Center, covering the period from March 10, 
2009, to the present, should be obtained 
and added to the claims folder.

2.  Following completion of the above, the 
Veteran's claims file should be returned 
to the original July 2009 VA examiner, if 
possible, to further discuss the etiology 
of the Veteran's psychiatric disability.  
The Veteran may be recalled for 
examination, if deemed necessary.  The 
examiner should specifically determine 
whether the Veteran's psychiatric 
disability was caused or aggravated by his 
service-connected disabilities.  The 
examiner should provide a complete 
rationale for any opinion provided.

If the July 2009 VA examiner is 
unavailable, the Veteran should be 
afforded an examination with an 
appropriate examiner.  The claims folder 
must be provided to the examiner for 
review of pertinent documents therein in 
connection with the examination, and the 
examination report should reflect that 
such a review was conducted.

The examiner must state whether it is at 
least as likely as not that the Veteran's 
psychiatric disability was caused or 
aggravated by his service-connected 
disabilities.  The examiner should provide 
a complete rationale for any opinion 
provided.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraphs 
above, the claim of entitlement to service 
connection for a psychiatric disability, 
to include anxiety disorder and depressive 
disorder, should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After they have had an adequate 
opportunity to respond, this issue should 
be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


